Citation Nr: 1119983	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected cold injury residuals of the lower extremities.

2.   Entitlement to service connection for a left knee disability, claimed as secondary to service-connected cold injury residuals of the lower extremities.

3.   Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected cold injury residuals of the lower extremities.

4.   Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected cold injury residuals of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2009, a Board videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In September 2009, the Board remanded the case for further development.

Thereafter, in a February 2011 rating decision, the RO granted service connection for residuals of cold injury to the right lower extremities, assigning a 10 percent evaluation, effective June 10, 2005, and a 20 percent evaluation from June 5, 2010.  The RO also granted service connection for residuals of cold injury to the left lower extremity, assigning a 20 percent evaluation, effective February 6, 2005, and a 10 percent evaluation from June 10, 2005.  These grants of service connection represent a complete award of the benefits sought with respect to the cold injury residuals and are no longer on appeal.  

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right knee disability is not related to or had its onset in service and is not related to her service-connected cold injury residuals of the lower extremities.

2.  The preponderance of the evidence shows that the Veteran's left knee disability is not related to or had its onset in service and is not related to her service-connected cold injury residuals of the lower extremities.

3.  There is no competent medical evidence of peripheral neuropathy of the right lower extremity.

4.  There is no competent medical evidence of peripheral neuropathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  Right knee disability is not proximately due to, or the result of, service- connected cold injuries to right and left lower extremities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

2.  Left knee disability is not proximately due to, or the result of, service-connected cold injuries to right and left lower extremities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

3.  Peripheral neuropathy of the right lower extremity is not proximately due to, or the result of, service-connected cold injuries to right and left lower extremities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

4.  Peripheral neuropathy of the left lower extremity is not proximately due to, or the result of, service- connected cold injuries to right and left lower extremities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA notice requirements were satisfied by virtue of letters sent to the Veteran in July 2005 and October 2009.  Collectively, these letters informed her of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the Veteran's claims were readjudicated by way of a February 2011 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran has undergone a VA examination in conjunction with her claims and was afforded a personal hearing.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ essentially noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the video hearing.  By contrast, the hearing focused on the element(s) necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.   As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected. See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

III.  Analysis

A.  Right and Left Knee Claims

The Veteran does not contend nor does the evidence show that she developed a right or left knee disability during service.  Her service treatment records show no knee complaints, treatment, and/or diagnoses.  Rather, the Veteran seeks service connection for a bilateral knee disability secondary to her service-connected cold injury residuals of the lower extremities.

Pursuant to the Board's September 2009 remand, the Veteran underwent a VA examination to determine if any knee disability was related to her cold injury residuals which affect both of her feet.  After examining the Veteran and reviewing her medical history, a June 2010 VA examiner opined that the Veteran's bilateral knee disability (mild degenerative arthritis) is not at least as likely as not due to, or the result of, her bilateral foot disability.  In so doing, the examiner noted that there is no evidence to substantiate a relationship between the current bilateral knee disability and her bilateral foot disability.  Rather, the examiner noted that her bilateral knee disability had its onset in 2005, many decades after service discharge and its most likely etiology is normal aging.  The examiner noted that the Veteran's first x-rays of the knees conducted when she was 58 years old reflected only mild joint disease, which is expected given her age, height, and weight.  The examiner reiterated that she had garden-variety osteoarthritis of the knees, an expected part of the normal aging, and not related to her active service.  

The Veteran is competent to provide an account of her knee symptomatology, such a pain, as it is within lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006).  However, she as a layperson is not competent to provide an opinion as to the etiology of her bilateral knee disability.  The evidence does not show that she has any medical training and, thus, cannot competently opine as to etiology in this case.  Whether her knee pain is due to a service-connected disability is not observable by a layperson.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

For the reasons discussed above, the Board concludes that service connection for right and left knee disabilities is not warranted.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claims, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); Gilbert.

B.  Peripheral neuropathy of the lower extremities

The Veteran also seeks service connection for peripheral neuropathy of the right and left lower extremities.  As with her knee claims, she does not contend nor does the evidence show that she developed peripheral neuropathy during service.  Rather, she attributes any current peripheral neuropathy of the lower extremities to her service-connected cold injury residuals of the lower extremities.

However, the record reflects that the Veteran is not currently diagnosed with peripheral neuropathy of either lower extremity.  Indeed, after testing and examination of the Veteran, the June 2010 VA examiner concluded that there was no evidence of peripheral neuropathy.  The examiner indicated that despite her complaints of numbness and tingling in the lower extremities, the association of numbness and tingling to frostbite can definitely be excluded because neuropathy was not shown on the nerve conduction velocity study.  In fact, both the EMG and nerve conduction velocity studies were negative for any evidence of neuropathy.  Also, it was noted that x-rays of the lumbar spine were taken in conjunction with the examination and were unremarkable for any evidence suggesting neuropathy of the lower extremities.  According to the examination report, the June 2010 VA examiner concluded by reiterating that the Veteran's current complaints of numbness and tingling of the lower extremities are "definitely not" associated with peripheral neuropathy at this time.  The Board finds that the VA opinion is factually accurate, fully articulated, and contains sound reasoning.  Thus, it is afforded significant probative value.  The June 2010 VA examiner reviewed the entire claims file and included a synopsis of the Veteran's medical history and an examination of the lower extremities was performed.

The Veteran is competent to report numbness and tingling in her lower extremities because as indicated, she is competent to report what she observes first- hand.  However, a chronic disability exhibited by her complaints of numbness and tingling is not readily apparent to a lay person and there is no evidence that she has the medical expertise to render a diagnosis of peripheral neuropathy.  She is not shown to be competent to identify, diagnose and/or determine the etiology of neurological disease.  Even medical experts rely on diagnostic tools such as electromyography and nerve conduction velocity studies to identify neurological pathology.  The Veteran's lay report that she has peripheral neuropathy related to service is less probative than the expert medical evidence of record.  Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's report as to diagnosis and etiology.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, as there is no current diagnosis of peripheral neuropathy of either lower extremity, the service connection claims for pertinent disabilities must be denied.  The Board further notes that there is no evidence of a link between any current diagnosis of peripheral neuropathy and service, or a service-connected disability.  The claim is therefore denied on this basis as well.

For the reasons discussed above, the Board concludes that service connection for peripheral neuropathy of the right and left lower extremities is not warranted.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claims, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra.


ORDER

Service connection for a right knee disability, secondary to service-connected cold injury residuals to the lower extremities, is denied.

Service connection for a left knee disability, secondary to service-connected cold injury residuals to the lower extremities, is denied.

Service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected cold injury residuals to the lower extremities, is denied.

Service connection for peripheral neuropathy of the left lower extremity, secondary to service-connected cold injury residuals to the lower extremities, is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


